Title: From Thomas Jefferson to George Jefferson, 29 November 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Nov. 29. 1800.

I recieved your favor of the 11th. when too much hurried for my departure to answer it from Monticello. I would wish you to retain awhile the money you recieved from mr Pendleton. it is necessary for me to know from the Secretary of the Treasury whether he chuses to recieve the money or to pass it as a paiment to mr Short. mr Fenwick lately from Bourdeaux does not give me much expectation of a high price for tobo. on opening our communication. he thinks the manufacturers will only buy from hand to mouth of the first supplies which [come?] till such quantities get in as will glut the market. still I think [it] prudent to hold up my tobo. as long as the market rises, and to sell on the first appearance of fall. I am with great esteem Dr Sir
Your’s affectionately

Th: Jefferson

